Citation Nr: 1436297	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-09 40 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a claim for service connection compensation for acromioclavicular joint separation of the right shoulder should be reopened.

2.  Entitlement to service connection for bilateral arm numbness.  

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had honorable active service from September 1982 to May 1986 and active service under conditions other than honorable from October 1987 to July 1989.  In an April 1990 administrative decision, the Department of Veterans Affairs (VA) determined that the Veteran's discharge for the period of active service from October 1987 to July 1989 was considered to be dishonorable for VA purposes.  

This appeal is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the VA Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's sole contention is that each of his claimed disabilities is the direct result of the same December 1987 accident that resulted in a right shoulder injury.

2.  The claim for service connection compensation for acromioclavicular joint separation of the right shoulder was previously denied in an August 2005 rating decision, the Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

3.  The Veteran has not contested the March 1990 administrative decision that his discharge for the period of active service from October 1987 to July 1989 is considered to be dishonorable for VA purposes, challenged the character of his discharge during that period, or asserted any error of law committed by VA.

4.  None of the Veteran's asserted bilateral arm numbness, back, or IBS disabilities were incurred or aggravated during service in line of duty.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2013). 

2.  The criteria for reopening the claim of entitlement to service connection compensation for acromioclavicular joint separation of the right shoulder are not met as a matter of law.  38 U.S.C.A. §§ 1131, 5103A(f), 5108 (West 2002); 38 C.F.R. § 3.12, 3.303 (2013). 

3.  The criteria for service connection for bilateral arm numbness have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 3.360 (2013).  

4.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 3.360 (2013).  

5.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 3.360 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the Veteran's claim to reopen, as discussed below, entitlement to the benefit claimed cannot be established as a matter of law, and therefore no further action is required pursuant to the duties to notify and to assist.  See 38 C.F.R. § 3.159(b)(3)(ii); VAOPGCPREC 5-2004; Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Required notice for the remaining issues on appeal was provided by letter dated in January 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service records and VA medical records have been obtained.  VA examinations were not obtained for the service connection claims.  As discussed below, to the extent that the claims are not being denied as a matter of law, there is no medical or other competent evidence suggesting a nexus between any of the Veteran's claimed disabilities and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 C.F.R. § 3.12(b).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, service treatment records reflect that in December 1987 the Veteran was treated for an injury after falling on his right shoulder during a "Field Training Exercise," resulting in a third-degree acromioclavicular joint separation of the right shoulder.  It was determined that the injury was "considered to have been incurred in the line of duty," with no evidence of misconduct or willful neglect found.  The Veteran was treated for his residual shoulder disability throughout his period of service until separation in July 1989.  The Veteran's March 1989 examination for separation from service reflects a normal clinical evaluation of the spine and abdomen.  At that time, the Veteran's history of right shoulder injury was noted, but the Veteran denied any history of stomach or intestinal trouble.  He reported a history of occasional lumbosacral back pain.

As indicated in the introduction above, in an March 1990 administrative decision, VA determined that the Veteran's discharge for the period of active service from October 1987 to July 1989 was considered to be dishonorable for VA purposes, pursuant to 38 C.F.R. § 3.12(d)(4).  However, it determined that the Veteran was entitled to health care under 38 C.F.R. Chapter 17 for any disabilities determined to be service-connected based on service from October 1987 to July 1989.  See 38 C.F.R. § 3.360.

In June 1993, the Veteran applied for service connection for his right shoulder disability.  In a June 1993 rating decision, the RO considered the Veteran's in-service shoulder injury and resulting disability.  However, it denied service connection for the disability on the basis that, as determined in the March 1990 administrative decision, the Veteran's service from October 1987 to July 1989, during which he incurred his right shoulder injury resulting in disability, was considered to be dishonorable for VA purposes.

In August 2005, the Veteran again applied for service-connected compensation for his right shoulder disability.  In an August 2005 decision letter, the RO again denied service-connected compensation due to the Veteran's character of discharge.  That decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, the August 2005 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

In the August 2005 decision letter, the RO informed the Veteran that he had a right to file a request for revision of his character of discharge with a Service Department Discharge Review Board or apply for correction of his military records.  The Veteran did so, and in December 2007, the service department Board for Correction of Military Records denied the Veteran's application, determining that the merits of his case were insufficient as a basis for correction of his records.  

In November 2008, the Veteran again requested service-connection benefits for his right shoulder disability, as well as for bilateral arm numbness, a back disability, and IBS.  As stated in his October 2009 substantive appeal, and reiterated in his representative's July 2014 appellate brief, the Veteran's sole contention is that each of his claimed disabilities is the direct result of his December 1987 accident sustained during the "Field Training Exercise," for which a "line of duty determination" was made, showing that the injury was not the result of negligence.

Reopening of previously denied claim

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  

As noted in the March 2009 rating decision, the Veteran's acromioclavicular joint separation of the right shoulder is considered service-connected for treatment purposes under 38 C.F.R. Chapter 17 only; as discussed above, the disability is not considered subject to service connection compensation.  

In awarding service connection for treatment purposes for the Veteran's right shoulder disability, VA has in essence agreed with the Veteran's assertion of in-service incurrence of such disability during the December 1987 "Field Training Exercise."  The Veteran has not contested the March 1990 administrative decision that his discharge for the period of active service from October 1987 to July 1989 is considered to be dishonorable for VA purposes, or challenged the character of his discharge during that period.  He has also not asserted any error of law committed by VA.

Essentially, the Veteran has asserted facts regarding his right shoulder disability that have already been accepted by VA.  Given these facts, he is precluded by law from receiving VA compensation for such disability.  As such, there is no legal basis for any service connection claim, or to reopen his previously denied claim for service connection compensation for acromioclavicular joint separation of the right shoulder.  As lack of entitlement under the law, rather than the facts, is dispositive of the claim to reopen, it must be denied.  See Sabonis, 6 Vet. App. at 430. 

Service connection compensation

As discussed above, in an April 1990 administrative decision, VA determined that the Veteran's discharge for the period of active service from October 1987 to July 1989 was considered to be dishonorable for VA purposes, pursuant to 38 C.F.R. § 3.12(d)(4).  Therefore, compensation for service-connected disability resulting from this period is not payable.  See 38 C.F.R. § 3.12.  

Again, the Veteran's sole contention is that each of his claimed disabilities is the direct result of his December 1987 accident, and he has not contested the March 1990 administrative decision that service from October 1987 to July 1989 is considered to be dishonorable for VA purposes, or the character of his discharge during that period.  He has also not asserted any error of law committed by VA.

Thus, again, even presuming the validity of the facts asserted by the Veteran regarding his claimed bilateral arm numbness, back disability, and IBS, he is nonetheless precluded by law from receiving VA compensation for any such disability resulting from the period of service in question.  As such, there is no legal basis for any of the Veteran's claims for service-connected compensation, and they must therefore be denied.  See Sabonis, 6 Vet. App. at 430.

Service connection for health care purposes

The health-care and related benefits authorized by chapter 17 of title 38 U.S.C. shall be provided to certain former service persons with administrative discharges under other than honorable conditions for any disability incurred or aggravated during active military, naval, or air service in line of duty.  38 C.F.R. § 3.360(a).  With certain exceptions such benefits shall be furnished for any disability incurred or aggravated during a period of service terminated by a discharge under other than honorable conditions.  Specifically, they may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in § 3.12(c) applies.  38 C.F.R. § 3.360(b).  In making determinations of health-care eligibility the same criteria will be used as is now applicable to determinations of service incurrence and in line of duty when there is no character of discharge bar.  38 C.F.R. § 3.360(c).  

In this case, as discussed above, in its March 1990 administrative decision, VA determined that the Veteran's discharge for the period of active service from October 1987 to July 1989 was considered to be dishonorable for VA purposes, pursuant to 38 C.F.R. § 3.12(d)(4), but that the Veteran was entitled to health care under 38 C.F.R. Chapter 17 for any disabilities determined to be service-connected based on service from October 1987 to July 1989.

However, in this case, none of the Veteran's asserted disabilities have been shown to have been incurred or aggravated during service in line of duty.  

Initially, the only post-service treatment records are VA records dated from July 2007 to December 2008, and neither these records, nor any other probative evidence, reflects any current bilateral arm numbness or back disability.  The only evidence of any such disabilities at all is the Veteran's November 2008 claim, which asserts "bilateral numbness to the arms" and a "back condition."  The Veteran is competent to report matters within his own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also, lay evidence may be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  However, in this case, the determination of whether the Veteran has an actual medical disability of the arms or back is one that is medical in nature, and requires medical expertise to make.  Therefore, the Veteran is not competent to diagnose any such medical disability.  

Thus, the evidence does not reflect that the Veteran had an arm numbness or back disability at the time of his November 2008 claim for benefits or at any time since.  Therefore, there can be no valid service connection claim for such disabilities.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Furthermore, the record does not indicate that any such disabilities, even if they currently exist, were incurred or aggravated in service.  Service treatment records reflect no complaints related to bilateral arm numbness or irritable bowel syndrome, and at the time of the Veteran's March 1989 separation examination, he denied any history of stomach or intestinal trouble.  While IBS has been noted in VA treatment records, when it was initially noted in November 2007, the Veteran reported a history of the disorder of about 10 years, and did not related it to any period of service in the 1980s.

While service treatment records reflect continuous treatment for the Veteran's in-service right shoulder injury, they do not reflect any findings related to that injury involving bilateral arm numbness, back problems, or stomach problems.  The Board notes that the Veteran reported a history of occasional lumbosacral back pain at separation examination in March 1989.  However, in addition to a lack of any diagnosed bilateral arm numbness or back disability noted any time post-service, the Veteran's report of a 10-year history of IBS in November 2007, and the lack of any competent and probative evidence linking any of his claimed disabilities to service, the Veteran filed service connection claims in June 1993 and August 2005 for a shoulder disability and hypertension.  The fact that he filed claims for such disabilities at those times, but did not file any claim for bilateral arm numbness, a back disability, or IBS until November 2008 weighs heavily against the credibility of any assertion of continuous symptomatology for any of the Veteran's claimed disabilities from the time of his service to the time of his November 2008 claim.  Moreover, while the Veteran has asserted that each of his claimed disabilities are related to his December 1987 Field Training Exercise accident, he has not explained how any such disability is related to the accident, particularly in light of the lack of any documented evidence of any relationship.

Finally, the Board is aware of the provisions of 38 C.F.R. § 3.310 regarding secondary service connection.  However, such provisions pertain to disabilities secondary to disabilities to which full service connection benefits have been awarded.  The specific exception for disability incurred or aggravated during a period of service terminated by a discharge under other than honorable conditions under 38 C.F.R. § 3.360 requires such disability to be "disability incurred or aggravated during active military, naval, or air service in line of duty," requiring "determinations of service incurrence and in line of duty."  38 C.F.R. § 3.360(a), (c).  The specific requirements of "in line of duty" incurrence or aggravation under the provisions of 38 C.F.R. § 3.360 indicate that the provision applies to direct service connection only, as articulated in 38 C.F.R. § 3.301:  (a) Line of duty.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 

Moreover, the Veteran has not contended that, or presented evidence suggesting how, bilateral arm numbness, a back disability, or IBS might be secondary to his right shoulder disability; rather, again, his sole contention has been that all of his disabilities were the direct result of his December 1987 accident.

Accordingly, service connection for medical care purposes for bilateral arm numbness, a back disability, and IBS must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim for service connection compensation for acromioclavicular joint separation of the right shoulder is not reopened, and the claim remains denied.

Service connection for bilateral arm numbness is denied.  

Service connection for a back disability is denied. 

Service connection for irritable bowel syndrome is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


